Title: Abigail Adams to William Smith, 28 December 1798
From: Adams, Abigail
To: Smith, William


          
            Dear sir
            Quincy December 28 1798
          
          I inclose you the Letter which gave me every reason to expect that Thomas was on Board Capt Jenkins. as he is not mentiond, and I have not heard any thing, I am fearfull he did not come. perhaps capt Jenkins may know in what vessel he took his passage it is very painfull to be daily expecting a Friend, at this Season of the year. one cannot help having much anxiety
          The conduct of Dr W  h is really unaccountable. why cannot he honorably deliver up as requested, mr Adams’s buisness into the hands of Dr Tufts. I have a feeling for him, and for his Family which renders it very painfull for me to say to him what his conduct really merrits. can you inform me how many shares mr Adams owns? how long since any assessments were paid? whether if I advance the money to pay them, I can have a Receit sufficient, without having the shares in possession? if you will give me information and undertake the transaction for me, I will remitt the money to you; I cannot bear the poor fellow Should be plunderd by every one, in whom he has placed confidence— a Letter in which mr Adams says he has written me fully upon the subject, has unfortunately never reachd me, but I hope Thomas will arrive in a few days— can I be warranted in requesting that no more House Rent may be pay’d untill mr Adams gives orders to whom?
          We have very fine weather, but the sleying is gone for the present and the Banks will not allow of wheels
          I have just seen mr Brooks passing and have haild him to take my Letter which I must close this moment;
          yours affectionatly
          
            A Adams—
          
         